Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Condon, J.), rendered June 23, 2011, convicting him of burglary in the first degree (two counts), robbery in the first degree (two counts), robbery in the second degree (three counts), criminal use of a firearm in the first degree, criminal use of a firearm in the second degree, reckless endangerment in the first degree, and assault in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to the review of his claim regarding the People’s alleged failure to comply with CPL 710.30 (see People v Taylor, 65 NY2d 1 [1985]; People v La Bar, 16 AD3d 1084 [2005]).
The defendant’s remaining contentions are without merit. Skelos, J.P., Cohen, Miller and Hinds-Radix, JJ., concur.